DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 29-32, 35-41, and 44-48 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding claim 29, the prior art does not disclose “a layer adjacent to one of the layers of the first and second sets, wherein the layer is to bond the one of the layers of the first and second sets, wherein the layer to bond includes a metal, wherein the third layer is closer to the layer to bond than the fourth layer, wherein the second layer is closer to the layer to bond than the first layer” in combination with the remaining claimed features.
Regarding claim 36, the prior art does not disclose “ forming a second set of one or more layers; and forming a layer adjacent to one of the layers of the first and second sets, wherein the layer is to bond the one of the layers of the first and second sets, wherein the substrate, the one or more active devices, and the first set of one or more layers are on a first wafer, and wherein the second set of one or more layers is on a second wafer” in combination with the remaining claimed features.
Regarding claim 44, the prior art does not disclose “a layer adjacent to one of the layers of the first and second sets, wherein the layer is to bond the one of the layers of the first and second sets, wherein the layer to bond includes a metal, wherein the third layer is closer to the layer to bond than the fourth layer, wherein the second layer is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        2/16/2021